DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 2-3, 15 and 18-19 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ricardo Yepez on 2/24/2022.
The application has been amended as follows: 
Claim 20 (Currently Amended) The memory device of claim 16, wherein the read training setting comprises a reference delay offset configured to delay the CLK signal as it enters the feedback loop, and wherein the read training setting comprises a DLL delay offset configured to adjust the DLL calibrator to delay the delayed clock signal in a positive timing when the DLL delay offset is a positive value and in a negative timing when the DLL delay offset is a negative value.
					Allowable Subject Matter
Claim(s) 1, 4-14, 16-17 and 20 allowed.
The following is an examiner’s statement of reasons for allowance: the pertinent prior art of record, such as US Publication No. 20120268199, and in light of such record as a whole under 1302.14 MPEP guidance, does not teach or suggest the combination of claim limitations making the whole of the claims of the claimed invention, particularly as set forth in representative claim(s) 1, 10 and 16; in brief and saliently: A memory system, comprising: a memory controller, a data bus electrically coupled to the memory controller; and one or more memory devices communicatively coupled to the memory controller via the data bus, wherein each of the one or more memory devices comprises a read training setting configured to adjust a read output timing of data being sent to the memory controller during read operations from the one or more memory devices, wherein the read training setting comprises a reference delay offset, a feedback delay offset, a delay locked loop (DLL) offset, or a combination thereof, and wherein the reference delay offset is applied by the one or more memory devices to shift the read output timing of data transmission to a positive timing side, the feedback delay offset is applied by the one or more memory devices to shift the read output timing of data transmission to a negative timing side, and the DLL offset is applied by the one or more memory devices to shift the read output timing of the data transmission to either the positive or the negative timing side based on a positive or a negative value input respectively. And also, A method for adjusting a read output timing in a memory system, comprising: training a read training setting configured to adjust the read output timing of data being sent from a memory device included in the memory system to a memory controller included in the memory system; storing the read training setting in the memory device; and applying the read training setting to adjust the read output timing of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306. The examiner can normally be reached M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827